                               Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 1 of 49
        AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                                 UNITED STATES DISTRICT COURT
                                                                               for the
                                                                      DistrictDistrict
                                                                 __________    of Columbia
                                                                                       of __________
                         In the Matter of the Search of
                  (Briefly describe the property to be searched                           )
                   or identify the person by name and address)                            )
                                                                                          )            Case No. 21-SW-147
      $33/(%/$&.,3+21( ,0(, $33/(%/$&.
      ,3+21( ,0(,                                                    )
                                                                                          )
      &855(17/</2&$7('$77+()%,:$6+,1*721),(/'2)),&(                             )
      :$6+,1*721'&
      81'(558/(
            APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state underpenalty of
perjury that I have reason to believe that on the following person or property (identify the person or describe theproperty to be searched and
give its location):
          See Attachment A, incorporated herein.

        located in the                                       District of                   Columbia                      , there is now concealed (identify the
        person or describe the property to be seized):
          See Attachment B, incorporated herein.


                      The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                           ✔ evidence of a crime;
                           u
                           ✔ contraband, fruits of crime, or other items illegally possessed;
                           u
                           u property designed for use, intended for use, or used in committing a crime;
                           u a person to be arrested or a person who is unlawfully restrained.
                      The search is related to a violation of:
                        Code Section                                                                  Offense Description
                86&6HFWLRQ D DQG E    &RQVSLUDF\WRLQMXUHDQRIILFHU$VVDXOWLQJDQ2IILFHURIWKH8QLWHG6WDWHVZLWKDGHDGO\RUGDQJHURXV
                 F   D DQG E      ZHDSRQ$LGLQJDQG$EHWWLQJ&LYLO'LVRUGHU2EVWUXFWLRQRIDQ2IILFLDO3URFHHGLQJ3K\VLFDOYLROHQFH
                86& H  )                         RQUHVWULFWHGJURXQGVZKLOHFDUU\LQJGDQJHURXVZHDSRQDQGUHVXOWLQJLQVLJQLILFDQWERGLO\LQMXU\9LROHQW
                                                             (QWU\'LVRUGHUO\&RQGXFWDQGDFWRISK\VLFDOYLROHQFHRQ&DSLWRO*URXQGV
                      The application is based on these facts:
                see attached Affidavit


                      u Continued on the attached sheet.
                      u Delayed notice of        days (give exact ending date if more than 30 days:                                          ) is   requested under
                        18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                                       Applicant’s signature

                                                                                                          Riley Palmertree, Special Agent- FBI
                                                                                                                      Printed name and title

        Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                              telephone                       (specify reliable electronic means).


        Date:              05/19/2021
                                                                                                                         Judge’s signature

        City and state: Washington, DC                                                        Robin M. Meriweather, Magistrate Judge, US District Court
                                                                                                                      Printed name and title
                          Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 2 of 49
                                                                                     ✔ Original
                                                                                     u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________
                     In the Matter of the Search of
               (Briefly describe the property to be searchedRU
                                                                            )
                  LGHQWLI\WKHSHUVRQE\QDPHDQGDGGUHVV                   )
                                                                            )      Case No. 21-SW-147
 $33/(%/$&.,3+21( ,0(, $33/(%/$&.
 ,3+21( ,0(,                                           )
 &855(17/</2&$7('$77+()%,:$6+,1*721),(/'2)),&(
                                                                            )
 :$6+,1*721'&                                                          )
 81'(558/(
            :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of            Columbia
(identify the person or describe the property to be searched and give its location):
  See Attachment A, incorporated herein.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B, incorporated herein.




        YOU ARE COMMANDED to execute this warrant on or before                   June 1, 2021          (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                      Robin M. Meriweather                   .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:          05/19/2021
                                                                                                          Judge’s signature

City and state: Washington, DC                                                           Robin M. Meriweather, Magistrate Judge
                                                                                                        Printed name and title
                           Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 3 of 49
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 21-SW-147
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 4 of 49




                                       ATTACHMENT A

      Property to be searched is an:

             KHATER’s Cellular Telephone

Apple Black iPhone 11 (IMEI: 356543101844685). The Device is currently located at the FBI

Washington Field Office, Washington, D.C., (“KHATER DEVICE”).

             TANIOS’ Cellular Telephone

Apple Black iPhone 11 (IMEI: 356115091860888). The Device is currently located at the FBI

Washington Field Office, Washington, D.C., (“TANIOS DEVICE”).
         Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 5 of 49




                                         ATTACHMENT B

                                         Property to be seized

       1.        The items, information, and data to be seized are fruits, evidence, information

relating to, contraband, or instrumentalities, in whatever form and however stored, relating to

violations of 18 U.S.C. § 372 (Conspiracy to injure an officer), 18 U.S.C. §§ 111 (a) and (b)

(Assaulting an Officer of the United States with a deadly or dangerous weapon); 18 U.S.C. § 2

(Aiding and Abetting), 18 U.S.C. § 231 (Civil Disorder); 18 U.S.C. § 1512(c)(2) (Obstruction of

an Official Proceeding); 18 U.S.C. § 1752(a) and (b) (Physical violence on restricted grounds,

while carrying dangerous weapon, and resulting in significant bodily injury); 40 U.S.C. §

5104(e)(2)(F) (Violent Entry, Disorderly Conduct and act of physical violence on Capitol

Grounds) (the “Target Offenses”), as described in the search warrant affidavit, including, but not

limited to:

              a. Evidence concerning planning to unlawfully enter the U.S. Capitol, including any
                 maps or diagrams of the building or its internal offices;

              b. Evidence concerning unlawful entry into the U.S. Capitol, including any property
                 of the U.S. Capitol;

              c. Evidence concerning awareness of the official proceeding that was to take place at
                 Congress on January 6, 2021, i.e., the certification process of the 2020 Presidential
                 Election;

              d. Evidence concerning efforts to disrupt the official proceeding that was to take place
                 at Congress on January 6, 2021, i.e., the certification process of the 2020
                 Presidential Election;




                                                   1
Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 6 of 49




 e. Evidence relating to a conspiracy to illegally enter and/or occupy the U.S. Capitol
    Building on or about January 6, 2021;

 f. Evidence concerning the breach and unlawful entry of the United States Capitol,
    and any conspiracy or plan to do so, on January 6, 2021;

 g. Evidence concerning the riot and/or civil disorder at the United States Capitol on
    January 6, 2021;

 h. Evidence concerning the assaults of federal officers/agents and efforts to impede
    such federal officers/agents in the performance of their duties the United States
    Capitol on January 6, 2021;

 i. Evidence concerning damage to, or theft of, property at the United States Capitol
    on January 6, 2021;

 j. Evidence of any conspiracy, planning, or preparation to commit those offenses;

 k. Evidence concerning efforts after the fact to conceal evidence of those offenses, or
    to flee prosecution for the same;

 l. Evidence concerning materials, devices, or tools that were used to unlawfully enter
    the U.S. Capitol by deceit or by force, including weapons and elements used to
    breach the building or to counter efforts by law-enforcement, such as pepper spray
    or smoke grenades;

 m. Evidence of communication devices, including closed circuit radios or walkie-
    talkies, that could have been used by co-conspirators to communicate during the
    unlawful entry into the U.S. Capitol;

 n. Any evidence revealing the SUBJECT’s presence at the January 6, 2021, riot;

 o. Electronic receipts for travel, which may serve to prove evidence of travel of to or
    from Washington D.C. from December of 2020 through January of 2021;

 p. The SUBJECTS’s (and others’) motive and intent for traveling to the U.S. Capitol
    on or about January 6, 2021; and

 q. The SUBJECTS’s (and others’) activities in and around Washington, D.C.,
    specifically the U.S. Capitol, on or about January 6, 2021.



                                      2
Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 7 of 49




 r. Evidence of the state of mind of the subject and/or other co-conspirators, e.g.,
    intent, absence of mistake, or evidence indicating preparation or planning, or
    knowledge and experience, related to the criminal activity under investigation; and

 s. Evidence concerning the identity of persons who either (i) collaborated, conspired,
    or assisted (knowingly or unknowingly) the commission of the criminal activity
    under investigation; or (ii) communicated with the unlawful actors about matters
    relating to the criminal activity under investigation, including records that help
    reveal their whereabouts.

 t. Records and information relating to the identity or location of perpetrators, aiders
    and abettors, coconspirators, and accessories before and after the fact;

 u. Records and information that constitute evidence concerning persons who either (i)
    collaborated, conspired, or assisted (knowingly or unknowingly) the commission
    of the criminal activity under investigation; or (ii) communicated with KHATER
    and/or TANIOS about matters relating to the criminal activity under investigation,
    including records that help reveal their whereabouts.

 v. evidence of who used, owned, or controlled the Devices at the time the things
    described in this warrant were created, edited, or deleted, such as logs, registry
    entries, configuration files, saved usernames and passwords, documents, browsing
    history, user profiles, email, email contacts, chat, instant messaging logs,
    photographs, and correspondence;

 w. evidence of software, or the lack thereof, that would allow others to control the
    Devices, such as viruses, Trojan horses, and other forms of malicious software, as
    well as evidence of the presence or absence of security software designed to detect
    malicious software;

 x. evidence of the attachment to the Devices of other storage devices or similar
    containers for electronic evidence;

 y. evidence of counter-forensic programs (and associated data) that are designed to
    eliminate data from the Devices;

 z. evidence of the times the Devices was used;




                                      3
Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 8 of 49




 aa. passwords, encryption keys, and other access devices that may be necessary to
     access the Devices;

 bb. documentation and manuals that may be necessary to access the Devices or to
     conduct a forensic examination of the Devices;


 cc. records of or information about Internet Protocol addresses used by the Devices;
     and

 dd. records of or information about the Devices’ Internet activity, including firewall
     logs, caches, browser history and cookies, “bookmarked” or “favorite” web pages,
     search terms that the user entered into any Internet search engine, and records of
     user-typed web addresses.




                                     4
         Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 9 of 49




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF

 APPLE BLACK IPHONE 11
 (IMEI: 356543101844685)

 APPLE BLACK IPHONE 11
                                                            SW No. _21-SW-147_____________
 (IMEI: 356115091860888)

 CURRENTLY LOCATED AT THE FBI
 WASHINGTON FIELD OFFICE,
 WASHINGTON, D.C.
 UNDER RULE 41

            AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41
                    FOR A WARRANT TO SEARCH AND SEIZE

       I, Riley Palmertree, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of property — specifically,

the KHATER and TANIOS digital devices as described in Attachment A — which are currently

in law enforcement possession, and the extraction from that property of electronically stored

information as described in Attachment B.

       2.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”). I have been

in this position since May 2017. I am currently assigned to the FBI Washington Field Office

(“WFO”) in Washington, D.C. I am currently assigned to the Violent Crimes Task Force Squad

CR-2, which focuses on the Washington, D.C. metropolitan area. I have investigated violent

crimes since approximately October of 2017. As part of my duties, I have investigated homicides,



                                                 5
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 10 of 49




bank robberies, carjackings, kidnappings, fugitive cases, and other crimes of violence. During

these investigations, I have employed a variety of investigative techniques including preparing and

executing search and arrest warrants that have led to seizures of contraband.

       3.      I am one of the investigators assigned to an ongoing investigation by the FBI,

United States Capitol Police (“USCP”), Metropolitan Police Department (“MPD”), and other law

enforcement agencies, of riots and civil disorder that occurred on January 6, 2021, in and around

the United States Capitol grounds. Since I became involved in this investigation on January 6,

2021, I have conducted interviews, reviewed public tips, reviewed publicly available photos and

video, and reviewed relevant documents, among other things.

       4.      As a federal agent, I am authorized to investigate violations of laws of the United

States, and as a law enforcement officer I am authorized to execute warrants issued under the

authority of the United States.

       5.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant. It does

not set forth all of my knowledge, or the knowledge of others, about this matter.

       6.      Based on my training and experience and the facts as set forth in this affidavit, I

respectfully submit that there is probable cause to believe that violations of 18 U.S.C. § 372

(Conspiracy to injure an officer), 18 U.S.C. §§ 111 (a) and (b) (Assaulting an Officer of the United

States with a deadly or dangerous weapon); 18 U.S.C. § 2 (Aiding and Abetting), 18 U.S.C. § 231

(Civil Disorder); 18 U.S.C. § 1512(c)(2) (Obstruction of an Official Proceeding); 18 U.S.C. §

1752(a) and (b) (Physical violence on restricted grounds, while carrying dangerous weapon, and



                                                 6
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 11 of 49




resulting in significant bodily injury); 40 U.S.C. § 5104(e)(2)(F) (Violent Entry, Disorderly

Conduct and act of physical violence on Capitol Grounds) (the “Target Offenses”) have been

committed by Julian Elie KHATER and George Pierre TANIOS. There is also probable cause to

search the KHATER and TANIOS Devices, further described below and in Attachment A, for the

things described in Attachment B.

  IDENTIFICATION OF THE KHATER AND TANIOS DEVICES TO BE EXAMINED

The property to be searched is:

KHATER DEVICE

Apple Black iPhone 11 (IMEI: 356543101844685). The Device is currently located at the FBI

Washington Field Office, Washington, D.C., (“KHATER DEVICE”).

TANIOS DEVICE

Apple Black iPhone 11 (IMEI: 356115091860888). The Device is currently located at the FBI

Washington Field Office, Washington, D.C., (“TANIOS DEVICE”).

                                      PROBABLE CAUSE

                      Background – The U.S. Capitol on January 6, 2021

       7.      USCP, the FBI, and assisting law enforcement agencies are investigating a riot and

related offenses that occurred at the United States Capitol Building, located at 1 First Street, NW,

Washington, D.C., 20510 at latitude 38.88997 and longitude -77.00906 on January 6, 2021.

       8.      At the U.S. Capitol, the building itself has 540 rooms covering 175,170 square feet

of ground, roughly four acres. The building is 751 feet long (roughly 228 meters) from north to

south and 350 feet wide (106 meters) at its widest point. The U.S. Capitol Visitor Center is 580,000

square feet and is located underground on the east side of the Capitol. On the west side of the



                                                 7
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 12 of 49




Capitol building is the West Front, which includes the inaugural stage scaffolding, a variety of

open concrete spaces, a fountain surrounded by a walkway, two broad staircases, and multiple

terraces at each floor. On the East Front are three staircases, porticos on both the House and Senate

side, and two large skylights into the Visitor’s Center surrounded by a concrete parkway. All of

this area was barricaded and off limits to the public on January 6, 2021.

       9.        The U.S. Capitol is secured 24 hours a day by USCP. Restrictions around the U.S.

Capitol include permanent and temporary security barriers and posts manned by USCP. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

       10.       On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

of the public.

       11.       On January 6, 2021, a joint session of the United States Congress convened at the

U.S. Capitol. During the joint session, elected members of the United States House of

Representatives and the United States Senate were meeting in separate chambers of the U.S.

Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election, which

took place on November 3, 2020 (“Certification”). The joint session began at approximately 1:00

p.m. Eastern Standard Time (EST). Shortly thereafter, by approximately 1:30 p.m., the House and

Senate adjourned to separate chambers to resolve a particular objection. Vice President Mike

Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       12.       As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the




                                                 8
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 13 of 49




exterior of the U.S. Capitol building, and USCP were present and attempting to keep the crowd

away from the Capitol building and the proceedings underway inside.

       13.     At around 1:00 p.m. EST, known and unknown individuals broke through the police

lines, toppled the outside barricades protecting the U.S. Capitol, and pushed past USCP and

supporting law enforcement officers there to protect the U.S. Capitol.

       14.     At around 1:30 p.m. EST, USCP ordered Congressional staff to evacuate the House

Cannon Office Building and the Library of Congress James Madison Memorial Building in part

because of a suspicious package found nearby. Pipe bombs were later found near both the

Democratic National Committee and Republican National Committee headquarters.

       15.     Media reporting showed a group of individuals outside of the Capitol chanting,

“Hang Mike Pence.” I know from this investigation that some individuals believed that Vice

President Pence possessed the ability to prevent the certification of the presidential election and

that his failure to do so made him a traitor.

       16.     At approximately 2:00 p.m., some people in the crowd forced their way through,

up, and over the barricades and law enforcement. The crowd advanced to the exterior façade of

the building. The crowd was not lawfully authorized to enter or remain in the building and, prior

to entering the building, no members of the crowd submitted to security screenings or weapons

checks by U.S. Capitol Police Officers or other authorized security officials. At such time, the

certification proceedings were still underway and the exterior doors and windows of the U.S.

Capitol were locked or otherwise secured. Members of law enforcement attempted to maintain

order and keep the crowd from entering the Capitol.




                                                9
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 14 of 49




       17.     Shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol,

including by breaking windows and by assaulting members of law enforcement, as others in the

crowd encouraged and assisted those acts. Publicly available video footage shows an unknown

individual saying to a crowd outside the Capitol building, “We’re gonna fucking take this,” which

your affiant believes was a reference to “taking” the U.S. Capitol.




       18.     Shortly thereafter, at approximately 2:20 p.m. members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. That is, at or about this time,

USCP ordered all nearby staff, Senators, and reporters into the Senate chamber and locked it down.

USCP ordered a similar lockdown in the House chamber. As the subjects attempted to break into




                                                10
          Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 15 of 49




the House chamber, by breaking the windows on the chamber door, law enforcement were forced

to draw their weapons to protect the victims sheltering inside.

          19.   At approximately 2:30 p.m. EST, known and unknown subjects broke windows and

pushed past USCP and supporting law enforcement officers forcing their way into the U.S. Capitol

on both the west side and the east side of the building. Once inside, the subjects broke windows

and doors, destroyed property, stole property, and assaulted federal police officers. Many of the

federal police officers were injured and several were admitted to the hospital. The subjects also

confronted and terrorized members of Congress, Congressional staff, and the media. The subjects

carried weapons including tire irons, sledgehammers, bear spray, and Tasers. They also took police

equipment from overrun police including shields and police batons. At least one of the subjects

carried a handgun with an extended magazine. These actions by the unknown individuals resulted

in the disruption and ultimate delay of the vote Certification.

          20.   Also at approximately 2:30 p.m. EST, USCP ordered the evacuation of lawmakers,

Vice President Mike Pence, and president pro tempore of the Senate, Charles Grassley, for their

safety.

          21.   At around 2:45 p.m. EST, subjects broke into the office of House Speaker Nancy

Pelosi.

          22.   At around 2:47 p.m., subjects broke into the United States Senate Chamber.

Publicly available video shows an individual asking, “Where are they?” as they opened up the door

to the Senate Chamber. Based upon the context, law enforcement believes that the word “they” is

in reference to members of Congress.




                                                 11
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 16 of 49




       23.    After subjects forced entry into the Senate Chamber, publicly available video shows

that an individual asked, “Where the fuck is Nancy?” Based upon other comments and the context,

law enforcement believes that the “Nancy” being referenced was the Speaker of the House of

Representatives, Nancy Pelosi.




                                              12
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 17 of 49




       24.    An unknown subject left a note on the podium on the floor of the Senate Chamber.

This note, captured by the filming reporter, stated “A Matter of Time Justice is Coming.”




                                               13
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 18 of 49




       25.    During the time when the subjects were inside the Capitol building, multiple

subjects were observed inside the US Capitol wearing what appears to be, based upon my training

and experience, tactical vests and carrying flex cuffs. Based upon my knowledge, training, and

experience, I know that flex cuffs are a manner of restraint that are designed to be carried in

situations where a large number of individuals were expected to be taken into custody.




                                               14
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 19 of 49




       26.     At around 2:48 p.m. EST, DC Mayor Muriel Bowser announced a citywide curfew

beginning at 6:00 p.m.

       27.     At around 2:45 p.m. EST, one subject was shot and killed while attempting to break

into the House chamber through the broken windows.

       28.     At about 3:25 p.m. EST, law enforcement officers cleared the Senate floor.

       29.     Between 3:25 and around 6:30 p.m. EST, law enforcement was able to clear the

U.S. Capitol of all of the subjects.

       30.     Based on these events, all proceedings of the United States Congress, including the

joint session, were effectively suspended until shortly after 8:00 p.m. the same day. In light of the

dangerous circumstances caused by the unlawful entry to the U.S. Capitol, including the danger

posed by individuals who had entered the U.S. Capitol without any security screening or weapons


                                                 15
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 20 of 49




check, Congressional proceedings could not resume until after every unauthorized occupant had

left the U.S. Capitol, and the building had been confirmed secured. The proceedings resumed at

approximately 8:00 pm after the building had been secured. Vice President Pence remained in the

United States Capitol from the time he was evacuated from the Senate Chamber until the session

resumed.

       31.     Beginning around 8:00 p.m., the Senate resumed work on the Certification.

       32.     Beginning around 9:00 p.m., the House resumed work on the Certification.

       33.     Both chambers of Congress met and worked on the Certification within the Capitol

building until approximately 3 a.m. on January 7, 2021.

       34.     During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

       35.     Based on my training and experience, I know that it is common for individuals to

carry and use their cell phones during large gatherings, such as the gathering that occurred in the

area of the U.S. Capitol on January 6, 2021. Such phones are typically carried at such gatherings

to allow individuals to capture photographs and video footage of the gatherings, to communicate

with other individuals about the gatherings, to coordinate with other participants at the gatherings,

and to post on social media and digital forums about the gatherings.

       36.     Many subjects seen on news footage in the area of the U.S. Capitol are using a cell

phone in some capacity. It appears some subjects were recording the events occurring in and

around the U.S. Capitol and others appear to be taking photos, to include photos and video of



                                                 16
            Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 21 of 49




themselves after breaking into the U.S. Capitol itself, including photos of themselves damaging

and stealing property. As reported in the news media, others inside and immediately outside the

U.S. Capitol live-streamed their activities, including those described above as well as statements

about these activities.

           37.     Photos below, available on various publicly available news, social media, and other

media show some of the subjects within the U.S. Capitol during the riot. In several of these photos,

the individuals who broke into the U.S. Capitol can be seen holding and using cell phones,

including to take pictures and/or videos:




                                                                                                            1




1
    https://losangeles.cbslocal.com/2021/01/06/congresswoman-capitol-building-takeover-an-attempted-coup/




                                                        17
            Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 22 of 49




                                                                                                                    2




                                                                                                                3




2
    https://www.businessinsider.com/republicans-objecting-to-electoral-votes-in-congress-live-updates-2021-1.
3
 https://www.thv11.com/article/news/arkansas-man-storms-capitol-pelosi/91-41abde60-a390-4a9e-b5f3-
d80b0b96141e




                                                          18
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 23 of 49




                        FACTS SPECIFIC TO THIS APPLICATION

       38.     At approximately 1:00 p.m., a crowd of violent rioters had assembled on the Lower

West Terrace. U. S. Capitol Police had formed a line of bike racks extending from the North end

of the Lower West Terrace to the South end, to act as a barrier against the crowd. Officers were

standing watch behind this line and fending off repeated attempts by the rioters to pull on the bike

racks, either with their hands or with ropes and straps.

       39.     In reviewing surveillance footage of this incident, your affiant observed JULIAN

ELIE KHATER and GEORGE PIERRE TANIOS, collectively, the “SUBJECTS,” working

together to assault law enforcement officers with an unknown chemical substance by spraying

officers directly in the face and eyes. Your affiant further observed these SUBJECTS appeared to

time the deployment of chemical substances to coincide with other rioters’ efforts to forcibly

remove the bike rack barriers that were preventing the rioters from moving closer to the Capitol

building.

       40.     Surveillance footage shows that at 2:09 p.m., TANIOS can be seen walking from

the south grassy area toward the Lower West Terrace. KHATER can be seen walking behind

TANIOS. KHATER is wearing a beanie with a pom-pom on top, a dark jacket, and has a beard.

TANIOS is wearing a red hat, black backpack, dark hooded sweatshirt, and has a beard. On this

surveillance footage, TANIOS can be seen holding up a digital device and appearing to film the

unfolding violence on the West Terrace involving rioters clashing with law enforcement officers.

At 2:14 p.m., TANIOS and KHATER can be seen engaging each other in animated conversation

while they are standing together.

       41.     During the investigation, law enforcement discovered open source media video of



                                                 19
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 24 of 49




the incident from January 6, 2021. On the video, KHATER is seen making his way towards

TANIOS. KHATER then states, “Give me that bear shit,” and reaches into the backpack on

TANIOS’ back. TANIOS then states, “Hold on, hold on, not yet, not yet… its still early.”

KHATER is then seen emphatically telling TANIOS, “They just fucking sprayed me,” and

KHATER is seen holding a white can with a black top that appears to be a can of chemical spray.

See Figure One, below.




                                           Figure One

       42.     This verbal exchange between KHATER and TANIOS, together with KHATER’s

retrieval of the spray can from TANIOS, reveals that the two were working in concert and had a

plan to use the toxic spray against law enforcement.

       43.     On the video, KHATER continues to talk animatedly with TANIOS. At

approximately 2:20 p.m., KHATER walks through the crowd to within a few steps of the bike rack




                                               20
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 25 of 49




barrier. KHATER is standing directly across from a line of law enforcement officers to include

U.S. Capitol Police (“USCP”) Officers B. Sicknick and C. Edwards, and Metropolitan Police

Department (“MPD”) Officer D. Chapman, who was equipped with a functioning body worn

camera (“BWC”) device.

       44.     Officer Chapman’s BWC shows that at 2:23 p.m., the rioters begin pulling on a

bike rack to Chapman’s left, using ropes and their hands to pull the rack away. Seconds later,

KHATER is observed with his right arm up high in the air, appearing to be holding a canister in

his right hand and aiming it in the officers’ direction while moving his right arm from side to side.

Officer Chapman’s BWC confirms that KHATER was standing only five to eight feet away from

the officers. See Figure Two, below.




                                            Figure Two

       45.     In reviewing the surveillance footage and BWC video, your affiant observes that

Officers Sicknick, Edwards and Chapman, who are standing within a few feet of KHATER, all


                                                 21
         Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 26 of 49




react, one by one, to something striking them in the face. The officers immediately retreat from

the line, bring their hands to their faces and rush to find water to wash out their eyes, as described

in further detail below and as captured in the following screen shots. See Figures Three and Four,

below.




                                            Figure Three




                                                 22
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 27 of 49




                                         Figure Four

       46.    At 2:23 p.m., on the surveillance footage, KHATER is again observed raising his

arm and continues to spray in the direction of law enforcement officers. MPD Lt. Bagshaw notices

these actions and approaches KHATER. At 2:23 p.m., Lt. Bagshaw then sprays KHATER, as

observed on both surveillance footage and Lt. Bagshaw’s BWC. See Figure Five, below.




                                              23
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 28 of 49




                                           Figure Five

       47.     After being sprayed by Lt. Bagshaw, KHATER disappears from view of the

surveillance cameras, as has Tanios. Khater reappears at approximately 2:42 p.m. at the same

location on the Lower West Terrace, after the police line has been breached and rioters have

advanced to the Upper Terrace. He is seen holding his phone to his ear and appears to be speaking.

See Figure Six, below.




                                            Figure 6


       48.     Through investigative efforts, including searches of law enforcement databases,

social media queries, and grand jury subpoenas, your affiant has obtained information

demonstrating that (732)439-1927 (TARGET PHONE NUMBER) is associated with KHATER

and has been associated with KHATER for some time. Subscriber records obtained from Verizon

Communications show that the TARGET PHONE NUMBER is registered to a device with IMEI:


                                               24
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 29 of 49




356543101844685 and to an individual named Elie Khater, with a listed address of 36 Hadler

Drive in Somerset, NJ. The government’s investigation has revealed that Elie Khater is

KHATER’s father (KHATER’s middle name is identical to his father’s first name), and that

KHATER used his family’s address in New Jersey in the past. Additionally, records received

pursuant to a grand jury subpoena demonstrate that KHATER utilized the TARGET PHONE

NUMBER to register his personal Facebook Account, with username jk10452, on May 26, 2009,

and to register his WhatsApp messaging application account on May 21, 2015. Moreover, the

profile photograph of the WhatsApp account appears to be that of KHATER. The WhatsApp

account linked to the TARGET PHONE NUMBER was last active on March 11, 2021 at 8:33 p.m.

Law enforcement database searches and credit records also have the TARGET PHONE NUMBER

associated with KHATER in 2019 and 2020. Records also show that on January 6, 2021, at 2:42

p.m., KHATER’s phone was on a 21 second call with the number (304)777-3321. Subscriber

records obtained pursuant to a grand jury subpoena from AT&T show (304)777-3321 is registered

to George Pierre Tanios, with a listed address of 205 Blue Ridge Lane, Morgantown, WV 26508.

According to these records, this phone number is registered to a device with IMEI:

356115091860888.

       49.    On March 19, 2021, law enforcement spoke with W-3, who stated that one or two

days prior to January 6, 2021, TANIOS walked into a store in Morgantown, West Virginia, and

stated that he was going to the rally in Washington, D.C. He asked W-3 if Tanios could take a

firearm TANIOS owned to D.C., and W-3 responded no. TANIOS then inquired about a pepper

ball gun, and was again told by W-3 that he could not take a pepper ball gun to D.C. because it

shot projectiles. TANIOS then inquired about carrying mace in D.C., and W-3 stated that it was



                                              25
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 30 of 49




allowed as long as it was aerosol based. TANIOS purchased two cannisters of Frontiersman brand

bear spray, and two additional pepper spray cannisters. Law enforcement also obtained copies of

the receipts for this purchase, which showed the chemical sprays were purchased on January 5,

2021, at 5:09 p.m. Furthermore, W-3 stated that TANIOS was on the phone when he entered the

store, and TANIOS told W-3 that Tanios was speaking to the friend who was accompanying him

to D.C. for the rally. Phone records obtained pursuant to subpoena show that at 4:58 p.m. on

January 5, 2021, eleven minutes before the purchase, KHATER’s known cell phone number

connected with TANIOS’ known cell phone number for a 39 second call.

               Injuries to Officers

       50.     Officers Sicknick, Edwards, and Chapman suffered injuries as a result of being

sprayed in the face with an unknown substance by KHATER. The officers were temporary blinded

by the substance, were temporary disabled from performing their duties and needed medical

attention and assistance from fellow officers. They were initially treated with water in an effort to

wash out the unknown substance from their eyes and on their face. All three officers were

incapacitated and unable to perform their duties for at least 20 minutes or longer while they

recovered from the spray. Officer Edwards reported lasting injuries underneath her eyes, including

scabbing that remained on her face for weeks. Officers Edwards and Chapman also described the

spray to their face as a substance as strong as, if not stronger than, any version of pepper spray

they had been exposed to during their training as law enforcement officers. Officer Sicknick

reported to his supervisors and colleagues that he had been sprayed in the face with a substance.




                                                 26
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 31 of 49




               ARREST OF THE DEFENDANTS KHATER AND TANIOS

       51.     On March 14, 2021, law enforcement officers arrested KHATER and TANIOS. On

KHATER’s person was a Black iPhone 11 with a Black OtterBox Case with IMEI:

356543101844685, which was recovered and is currently located at the FBI Washington Field

Office in Washington, D.C. Pursuant to a search warrant, on March 14, 2021, law enforcement

officers searched TANIOS’s residence. At TANIOS’ residence, investigators found a black

backpack identical to the one TANIOS used to carry chemical spray at the Capitol, as seen in the

surveillance footage. Investigators also recovered a Sig Sauer 9millimeter handgun with TANIOS’

wallet and driver’s license from the same backpack. Additionally, investigators recovered two

canisters of Frontiersman brand bear spray, one canister with a safety device intact and one canister

with a missing safety device. Investigators also recovered a smaller canister of chemical spray.

The Frontiersman canisters are consistent in color, shape and to the canister that KHATER is seen

holding at the Capitol. Additionally, an iPhone 11 with a black Liquipel case with IMEI:

356115091860888 was recovered from TANIOS’ residence in the upstairs primary bathroom on

the vanity. The Device is currently located at the FBI Washington Field Office, Washington, D.C.

       52.     On March 15, 2021, law enforcement officers searched KHATER’s residence

pursuant to a search warrant. During the search of KHATER’s residence, investigators recovered

a hat, gloves, and a Columbia jacket matching those KHATER is seen wearing on the video footage

from January 6, 2021. In a pocket of a separate green jacket that was found underneath the

Columbia jacket, investigators recovered a spent canister of chemical spray. This canister appears

to be identical to the canister recovered from TANIOS’ residence.

       53.     Additionally, following his arrest, KHATER spoke to investigators and admitted



                                                 27
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 32 of 49




that he drove from New Jersey to pick up TANIOS in West Virginia, and that the two drove

together to Washington, D.C., the night before the January 6 riot. KHATER told investigators that

the two defendants shared a backpack, which TANIOS carried that day, containing the chemical

spray that TANIOS had purchased. KHATER also identified himself and TANIOS in photographs

and video taken from the incident. KHATER stated that after the spraying incident, KHATER and

TANIOS stayed at the Capitol grounds and that he KHATER climbed the scaffolding to take

pictures.

       54.     The TANIOS Device came into the FBI possession based on a search warrant

approved on March 14, 2021, by Magistrate Michael Aloi, United States District Court for the

District of West Virginia, which was executed that day at TANIOS’ residence, 205 Blue Ridge

Lane, Morgantown, WV 26508. Based on Magistrate Aloi’s Order, the FBI might already have all

necessary authority to examine the Device, however, I seek this additional warrant out of an

abundance of caution to be certain that an examination of the Device will comply with the Fourth

Amendment and other applicable laws.

                                        TECHNICAL TERMS

       55.     Based on my training and experience, and information acquired from other law

enforcement officials with technical expertise, I know the terms described below have the

following meanings or characteristics:

               a.         “Digital device,” as used herein, includes the following three terms and their

respective definitions:

                          1)     A “computer” means an electronic, magnetic, optical, or other high

speed data processing device performing logical or storage functions, and includes any data storage



                                                   28
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 33 of 49




facility or communications facility directly related to or operating in conjunction with such device.

See 18 U.S.C. § 1030(e)(1). Computers are physical units of equipment that perform information

processing using a binary system to represent information. Computers include, but are not limited

to, desktop and laptop computers, smartphones, tablets, smartwatches, and binary data processing

units used in the operation of other products like automobiles.

                       2)      “Digital storage media,” as used herein, means any information

storage device in which information is preserved in binary form and includes electrical, optical,

and magnetic digital storage devices. Examples of digital storage media include, but are not limited

to, compact disks, digital versatile disks (“DVDs”), USB flash drives, flash memory cards, and

internal and external hard drives.

                       3)      “Computer hardware” means all equipment that can receive,

capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,

or similar computer impulses or data. Computer hardware includes any data-processing devices

(including, but not limited to, central processing units, internal and peripheral storage devices such

as fixed disks, external hard drives, floppy disk drives and diskettes, and other memory storage

devices); peripheral input/output devices (including, but not limited to, keyboards, printers, video

display monitors, modems, routers, scanners, and related communications devices such as cables

and connections), as well as any devices, mechanisms, or parts that can be used to restrict access

to computer hardware (including, but not limited to, physical keys and locks).

               b.      “Wireless telephone” (or mobile telephone, or cellular telephone), a type of

digital device, is a handheld wireless device used for voice and data communication at least in part

through radio signals and also often through “wi-fi” networks. When communicating via radio



                                                 29
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 34 of 49




signals, these telephones send signals through networks of transmitters/receivers, enabling

communication with other wireless telephones, traditional “land line” telephones, computers, and

other digital devices. A wireless telephone usually contains a “call log,” which records the

telephone number, date, and time of calls made to and from the phone. In addition to enabling

voice communications, wireless telephones offer a broad range of applications and capabilities.

These include, variously: storing names and phone numbers in electronic “address books”;

sending, receiving, and storing text messages, e-mail, and other forms of messaging; taking,

sending, receiving, and storing still photographs and video; storing and playing back audio files;

storing dates, appointments, and other information on personal calendars; utilizing global

positioning system (“GPS”) locating and tracking technology, and accessing and downloading

information from the Internet.

               c.     A “tablet” is a mobile computer, typically larger than a wireless phone yet

smaller than a notebook, that is primarily operated by touch-screen. Like wireless phones, tablets

function as wireless communication devices and can be used to access the Internet or other wired

or wireless devices through cellular networks, “wi-fi” networks, or otherwise. Tablets typically

contain programs called applications (“apps”), which, like programs on both wireless phones, as

described above, and personal computers, perform many different functions and save data

associated with those functions.

               d.     A “GPS” navigation device, including certain wireless phones and tablets,

uses the Global Positioning System (generally abbreviated “GPS”) to display its current location,

and often retains records of its historical locations. Some GPS navigation devices can give a user

driving or walking directions to another location, and may contain records of the addresses or



                                               30
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 35 of 49




locations involved in such historical navigation. The GPS consists of 24 NAVSTAR satellites

orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly

transmits by radio a mathematical representation of the current time, combined with a special

sequence of numbers. These signals are sent by radio, using specifications that are publicly

available. A GPS antenna on Earth can receive those signals. When a GPS antenna receives signals

from at least four satellites, a computer connected to that antenna can mathematically calculate the

antenna’s latitude, longitude, and sometimes altitude with a high level of precision.

               e.      “Computer passwords and data security devices” means information or

items designed to restrict access to or hide computer software, documentation, or data. Data

security devices may consist of hardware, software, or other programming code. A password (a

string of alpha-numeric characters) usually operates as a digital key to “unlock” particular data

security devices. Data security hardware may include encryption devices, chips, and circuit boards.

Data security software of digital code may include programming code that creates “test” keys or

“hot” keys, which perform certain pre-set security functions when touched. Data security software

or code may also encrypt, compress, hide, or “booby-trap” protected data to make it inaccessible

or unusable, as well as reverse the progress to restore it.

               f.      “Computer software” means digital information which can be interpreted

by a computer and any of its related components to direct the way they work. Computer software

is stored in electronic, magnetic, or other digital form. It commonly includes programs to run

operating systems, applications, and utilities.

               g.      Internet Protocol (“IP”) Address is a unique numeric address used by digital

devices on the Internet. An IP address, for present purposes, looks like a series of four numbers,



                                                  31
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 36 of 49




each in the range 0-255, separated by periods (e.g., 149.101.1.32). Every computer attached to the

Internet must be assigned an IP address so that Internet traffic sent from and directed to that

computer may be directed properly from its source to its destination. Most Internet service

providers control a range of IP addresses. Some computers have static—that is, long-term—IP

addresses, while other computers have dynamic—that is, frequently changed—IP addresses.

               h.      The “Internet” is a global network of computers and other electronic devices

that communicate with each other using numerous specified protocols. Due to the structure of the

Internet, connections between devices on the Internet often cross state and international borders,

even when the devices communicating with each other are in the same state.

               i.      “Internet Service Providers,” or “ISPs,” are entities that provide individuals

and businesses access to the Internet. ISPs provide a range of functions for their customers,

including access to the Internet, web hosting, e-mail, remote storage, and co-location of computers

and other communications equipment. ISPs can offer a range of options in providing access to the

Internet, including via telephone-based dial-up and broadband access via digital subscriber line

(“DSL”), cable, dedicated circuits, fiber-optic, or satellite. ISPs typically charge a fee based upon

the type of connection and volume of data, called bandwidth, which the connection supports. Many

ISPs assign each subscriber an account name, a user name or screen name, an e-mail address, an

e-mail mailbox, and a personal password selected by the subscriber. By using a modem, the

subscriber can establish communication with an ISP and access the Internet by using his or her

account name and password.




                                                 32
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 37 of 49




               j.      A “modem” translates signals for physical transmission to and from the ISP,

which then sends and receives the information to and from other computers connected to the

Internet.

               k.      A “router” often serves as a wireless Internet access point for a single or

multiple devices, and directs traffic between computers connected to a network (whether by wire

or wirelessly). A router connected to the Internet collects traffic bound for the Internet from its

client machines and sends out requests on their behalf. The router also distributes to the relevant

client inbound traffic arriving from the Internet. A router usually retains logs for any devices using

that router for Internet connectivity. Routers, in turn, are typically connected to a modem.

               l.      “Domain Name” means the common, easy-to-remember names associated

with an IP address. For example, a domain name of “www.usdoj.gov” refers to the IP address of

149.101.1.32. Domain names are typically strings of alphanumeric characters, with each level

delimited by a period. Each level, read backwards – from right to left – further identifies parts of

an organization. Examples of first-level, or top-level domains are typically .com for commercial

organizations, .gov for the governmental organizations, .org for organizations, and .edu for

educational organizations. Second-level names will further identify the organization, for example

usdoj.gov further identifies the United States governmental agency to be the Department of Justice.

Additional levels may exist as needed until each machine is uniquely identifiable. For example,

www.usdoj.gov identifies the World Wide Web server located at the United States Department of

Justice, which is part of the United States government.




                                                 33
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 38 of 49




               m.      “Cache” means the text, image, and graphic files sent to and temporarily

stored by a user’s computer from a website accessed by the user in order to allow the user speedier

access to and interaction with that website in the future.

               n.          “Peer to Peer file sharing” (P2P) is a method of communication available to

Internet users through the use of special software, which may be downloaded from the Internet. In

general, P2P software allows a user to share files on a computer with other computer users running

compatible P2P software. A user may obtain files by opening the P2P software on the user’s

computer and searching for files that are currently being shared on the network. A P2P file transfer

is assisted by reference to the IP addresses of computers on the network: an IP address identifies

the location of each P2P computer and makes it possible for data to be transferred between

computers. One aspect of P2P file sharing is that multiple files may be downloaded at the same

time. Another aspect of P2P file sharing is that, when downloading a file, portions of that file may

come from multiple other users on the network to facilitate faster downloading.

                      i.          When a user wishes to share a file, the user adds the file to shared

               library files (either by downloading a file from another user or by copying any file

               into the shared directory), and the file’s hash value is recorded by the P2P software.

               The hash value is independent of the file name; that is, any change in the name of

               the file will not change the hash value.

                      ii.         Third party software is available to identify the IP address of a P2P

               computer that is sending a file. Such software monitors and logs Internet and local

               network traffic.




                                                   34
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 39 of 49




               o.      “VPN” means a virtual private network. A VPN extends a private network

across public networks like the Internet. It enables a host computer to send and receive data across

shared or public networks as if they were an integral part of a private network with all the

functionality, security, and management policies of the private network. This is done by

establishing a virtual point-to-point connection through the use of dedicated connections,

encryption, or a combination of the two. The VPN connection across the Internet is technically a

wide area network (WAN) link between the sites. From a user perspective, the extended network

resources are accessed in the same way as resources available from a private network-hence the

name “virtual private network.” The communication between two VPN endpoints is encrypted

and usually cannot be intercepted by law enforcement.

               p.      “Encryption” is the process of encoding messages or information in such a

way that eavesdroppers or hackers cannot read it but authorized parties can. In an encryption

scheme, the message or information, referred to as plaintext, is encrypted using an encryption

algorithm, turning it into an unreadable ciphertext. This is usually done with the use of an

encryption key, which specifies how the message is to be encoded. Any unintended party that can

see the ciphertext should not be able to determine anything about the original message. An

authorized party, however, is able to decode the ciphertext using a decryption algorithm that

usually requires a secret decryption key, to which adversaries do not have access.

               q.      “Malware,” short for malicious (or malevolent) software, is software used

or programmed by attackers to disrupt computer operations, gather sensitive information, or gain

access to private computer systems. It can appear in the form of code, scripts, active content, and




                                                35
           Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 40 of 49




other software. Malware is a general term used to refer to a variety of forms of hostile or intrusive

software.

       56.      Based on my training, experience, and research, and from consulting the

manufacturer’s advertisements and product technical specifications available online at

https://www.apple.com, I know that the KHATER and TANIOS Devices, which are both Apple

iPhones, each have capabilities to serve as a wireless telephone, digital camera, portable media

player, GPS navigation device, and PDA. In my training and experience, examining data stored on

devices of this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the device, and sometimes by implication who did not, as well as evidence

relating to the commission of the offenses under investigation.

 COMPUTERS, ELECTRONIC/MAGNETIC STORAGE, AND FORENSIC ANALYSIS

       57.      As described above and in Attachment B, this application seeks permission to

search for evidence, fruits, contraband, instrumentalities, and information that might be found

within the KHATER and TANIOS Devices, in whatever form they are found. Based on my

knowledge, training, and experience, as well as information related to me by agents and others

involved in this investigation and in the forensic examination of digital devices, I respectfully

submit that there is probable cause to believe that the records and information described in

Attachment B will be stored in the KHATER and TANIOS Devices, for at least the following

reasons:

                a.     Individuals who engage in criminal activity, including the TARGET

OFFENSES, use digital devices, like the KHATER AND TANIOS Devices, to access websites,

to facilitate illegal activity, and to communicate with co-conspirators online; to store on digital



                                                 36
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 41 of 49




devices, like the KHATER and TANIOS Devices, documents and records relating to their illegal

activity, which can include logs of online chats with co-conspirators; email correspondence; text

or other “Short Message Service” (“SMS”) messages; contact information of co-conspirators,

including telephone numbers, email addresses, identifiers for instant messaging and social medial

accounts; and, as referenced above, use digital devices to communicate with co-conspirators

before, during, and after the commission of the TARGET OFFENSES, as well as to record images

of the TARGET OFFENSES being committed.

                b.      Individuals who engage in the foregoing criminal activity, in the event that

they change digital devices, will often “back up” or transfer files from their old digital devices to

that of their new digital devices, so as not to lose data, including that described in the foregoing

paragraph, which would be valuable in facilitating their criminal activity.

                c.      Digital device files, or remnants of such files, can be recovered months or

even many years after they have been downloaded onto the medium or device, deleted, or viewed

via the Internet. Electronic files downloaded to a digital device can be stored for years at little or

no cost. Even when such files have been deleted, they can be recovered months or years later using

readily-available forensics tools. When a person “deletes” a file on a digital device such as a home

computer, a smart phone, or a memory card, the data contained in the file does not actually

disappear; rather, that data remains on the storage medium and within the device unless and until

it is overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside in

free space or slack space – that is, in space on the digital device that is not allocated to an active

file or that is unused after a file has been allocated to a set block of storage space – for long periods

of time before they are overwritten. In addition, a digital device’s operating system may also keep



                                                   37
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 42 of 49




a record of deleted data in a “swap” or “recovery” file. Similarly, files that have been viewed via

the Internet are automatically downloaded into a temporary Internet directory or “cache.” The

browser typically maintains a fixed amount of electronic storage medium space devoted to these

files, and the files are only overwritten as they are replaced with more recently viewed Internet

pages. Thus, the ability to retrieve “residue” of an electronic file from a digital device depends less

on when the file was downloaded or viewed than on a particular user’s operating system, storage

capacity, and computer, smart phone, or other digital device habits.

       58.     As further described in Attachment B, this application seeks permission to locate

not only electronic evidence or information that might serve as direct evidence of the crimes

described in this affidavit, but also for forensic electronic evidence or information that establishes

how the digital device(s) were used, the purpose of their use, who used them (or did not), and

when. Based on my knowledge, training, and experience, as well as information related to me by

agents and others involved in this investigation and in the forensic examination of digital devices,

I respectfully submit there is probable cause to believe that this forensic electronic evidence and

information will be in any of the Device(s) at issue here because:

               a.      Although some of the records called for by this warrant might be found in

the form of user-generated documents or records (such as word processing, picture, movie, or

texting files), digital devices can contain other forms of electronic evidence as well. In particular,

records of how a digital device has been used, what it has been used for, who has used it, and who

has been responsible for creating or maintaining records, documents, programs, applications, and

materials contained on the digital device(s) are, as described further in the attachments, called for

by this warrant. Those records will not always be found in digital data that is neatly segregable



                                                  38
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 43 of 49




from the hard drive, flash drive, memory card, or other electronic storage media image as a whole.

Digital data stored in the KHATER and TANIOS Devices, not currently associated with any file,

can provide evidence of a file that was once on the storage medium but has since been deleted or

edited, or of a deleted portion of a file (such as a paragraph that has been deleted from a word

processing file). Virtual memory paging systems can leave digital data on a hard drive that show

what tasks and processes on a digital device were recently used. Web browsers, e-mail programs,

and chat programs often store configuration data on a hard drive, flash drive, memory card, or

memory chip that can reveal information such as online nicknames and passwords. Operating

systems can record additional data, such as the attachment of peripherals, the attachment of USB

flash storage devices, and the times a computer, smart phone, or other digital device was in use.

Computer, smart phone, and other digital device file systems can record data about the dates files

were created and the sequence in which they were created. This data can be evidence of a crime,

indicate the identity of the user of the digital device, or point toward the existence of evidence in

other locations. Recovery of this data requires specialized tools and a controlled laboratory

environment, and also can require substantial time.

               b.      Forensic evidence on a digital device can also indicate who has used or

controlled the device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, e-mail, e-mail address books, chats, instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data associated

with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the digital device at a relevant time, and potentially who did not.



                                                 39
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 44 of 49




                c.      A person with appropriate familiarity with how a digital device works can,

after examining this forensic evidence in its proper context, draw conclusions about how such

digital devices were used, the purpose of their use, who used them, and when.

                d.      The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a digital device that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be sought,

digital device evidence is not always data that can be merely reviewed by a review team and passed

along to investigators. Whether data stored on digital devices is evidence may depend on other

information stored on the devices and the application of knowledge about how the devices behave.

Therefore, contextual information necessary to understand other evidence also falls within the

scope of the warrant.

                e.      Further, in finding evidence of how a digital device was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is

not present on the device. For example, the presence or absence of counter-forensic programs,

anti-virus programs (and associated data), and malware may be relevant to establishing the user’s

intent and the identity of the user.

                METHODS TO BE USED TO SEARCH DIGITAL DEVICES

        59.     Based on my knowledge, training, and experience, as well as information related to

me by agents and others involved in this investigation and in the forensic examination of digital

devices, I know that:

                a.      Searching digital devices can be an extremely technical process, often

requiring specific expertise, specialized equipment, and substantial amounts of time, in part



                                                 40
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 45 of 49




because there are so many types of digital devices and software programs in use today. Digital

devices – whether, for example, desktop computers, mobile devices, or portable storage devices –

may be customized with a vast array of software applications, each generating a particular form of

information or records and each often requiring unique forensic tools, techniques, and expertise.

As a result, it may be necessary to consult with specially trained personnel who have specific

expertise in the types of digital devices, operating systems, or software applications that are being

searched, and to obtain specialized hardware and software solutions to meet the needs of a

particular forensic analysis.

               b.      Digital data is particularly vulnerable to inadvertent or intentional

modification or destruction. Searching digital devices can require the use of precise, scientific

procedures that are designed to maintain the integrity of digital data and to recover “hidden,”

erased, compressed, encrypted, or password-protected data. Recovery of “residue” of electronic

files from digital devices also requires specialized tools and often substantial time. As a result, a

controlled environment, such as a law enforcement laboratory or similar facility, is often essential

to conducting a complete and accurate analysis of data stored on digital devices.

              c.       Further, as discussed above, evidence of how a digital device has been used,

the purposes for which it has been used, and who has used it, may be reflected in the absence of

particular data on a digital device. For example, to rebut a claim that the owner of a digital device

was not responsible for a particular use because the device was being controlled remotely by

malicious software, it may be necessary to show that malicious software that allows someone else

to control the digital device remotely is not present on the digital device. Evidence of the absence

of particular data or software on a digital device is not segregable from the digital device itself.



                                                 41
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 46 of 49




Analysis of the digital device as a whole to demonstrate the absence of particular data or software

requires specialized tools and a controlled laboratory environment, and can require substantial

time.

              d.       Digital device users can attempt to conceal data within digital devices

through a number of methods, including the use of innocuous or misleading filenames and

extensions. For example, files with the extension “.jpg” often are image files; however, a user can

easily change the extension to “.txt” to conceal the image and make it appear as though the file

contains text. Digital device users can also attempt to conceal data by using encryption, which

means that a password or device, such as a “dongle” or “keycard,” is necessary to decrypt the data

into readable form. Digital device users may encode communications or files, including

substituting innocuous terms for incriminating terms or deliberately misspelling words, thereby

thwarting “keyword” search techniques and necessitating continuous modification of keyword

terms. Moreover, certain file formats, like portable document format (“PDF”), do not lend

themselves to keyword searches. Some applications for computers, smart phones, and other digital

devices, do not store data as searchable text; rather, the data is saved in a proprietary non-text

format. Documents printed by a computer, even if the document was never saved to the hard drive,

are recoverable by forensic examiners but not discoverable by keyword searches because the

printed document is stored by the computer as a graphic image and not as text. In addition, digital

device users can conceal data within another seemingly unrelated and innocuous file in a process

called “steganography.” For example, by using steganography, a digital device user can conceal

text in an image file that cannot be viewed when the image file is opened. Digital devices may also

contain “booby traps” that destroy or alter data if certain procedures are not scrupulously followed.



                                                 42
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 47 of 49




A substantial amount of time is necessary to extract and sort through data that is concealed,

encrypted, or subject to booby traps, to determine whether it is evidence, contraband, or

instrumentalities of a crime.

              e.       Analyzing the contents of mobile devices, including tablets, can be very

labor intensive and also requires special technical skills, equipment, and software. The large, and

ever increasing, number and variety of available mobile device applications generate unique forms

of data, in different formats, and user information, all of which present formidable and sometimes

novel forensic challenges to investigators that cannot be anticipated before examination of the

device. Additionally, most smart phones and other mobile devices require passwords for access.

For example, even older iPhone 4 models, running IOS 7, deployed a type of sophisticated

encryption known as “AES-256 encryption” to secure and encrypt the operating system and

application data, which could only be bypassed with a numeric passcode. Newer cell phones

employ equally sophisticated encryption along with alpha-numeric passcodes, rendering most

smart phones inaccessible without highly sophisticated forensic tools and techniques, or assistance

from the phone manufacturer. Mobile devices used by individuals engaged in criminal activity are

often further protected and encrypted by one or more third party applications, of which there are

many. For example, one such mobile application, “Hide It Pro,” disguises itself as an audio

application, allows users to hide pictures and documents, and offers the same sophisticated AES-

256 encryption for all data stored within the database in the mobile device.

               f.      Based on all of the foregoing, I respectfully submit that searching any digital

device for the information, records, or evidence pursuant to this warrant may require a wide array

of electronic data analysis techniques and may take weeks or months to complete. Any pre-defined



                                                 43
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 48 of 49




search protocol would only inevitably result in over- or under-inclusive searches, and misdirected

time and effort, as forensic examiners encounter technological and user-created challenges,

content, and software applications that cannot be anticipated in advance of the forensic

examination of the devices. In light of these difficulties, your affiant requests permission to use

whatever data analysis techniques reasonably appear to be necessary to locate and retrieve digital

information, records, or evidence within the scope of this warrant.

       60.     In searching for information, records, or evidence, further described in Attachment

B, law enforcement personnel executing this search warrant will employ the following procedures:

               a.   The digital devices, and/or any digital images thereof created by law

enforcement, sometimes with the aid of a technical expert, in an appropriate setting, in aid of the

examination and review, will be examined and reviewed in order to extract and seize the

information, records, or evidence described in Attachment B.

               b.   The analysis of the contents of the digital devices may entail any or all of

various forensic techniques as circumstances warrant. Such techniques may include, but shall not

be limited to, surveying various file “directories” and the individual files they contain (analogous

to looking at the outside of a file cabinet for the markings it contains and opening a drawer believed

to contain pertinent files); conducting a file-by-file review by “opening,” reviewing, or reading the

images or first few “pages” of such files in order to determine their precise contents; “scanning”

storage areas to discover and possibly recover recently deleted data; scanning storage areas for

deliberately hidden files; and performing electronic “keyword” searches through all electronic

storage areas to determine whether occurrences of language contained in such storage areas exist

that are related to the subject matter of the investigation.



                                                  44
        Case 1:21-sw-00147-RMM Document 1 Filed 05/19/21 Page 49 of 49




                c.   In searching the digital devices, the forensic examiners may examine as much

of the contents of the digital devices as deemed necessary to make a determination as to whether

the contents fall within the items to be seized as set forth in Attachment B. In addition, the forensic

examiners may search for and attempt to recover “deleted,” “hidden,” or encrypted data to

determine whether the contents fall within the items to be seized as described in Attachment B.

Any search techniques or protocols used in searching the contents of the Device(s) will be

specifically chosen to identify the specific items to be seized under this warrant.

       AUTHORIZATION TO SEARCH AT ANY TIME OF THE DAY OR NIGHT

       61.      Because forensic examiners will be conducting their search of the digital devices

in a law enforcement setting over a potentially prolonged period of time, I respectfully submit that

good cause has been shown, and therefore request authority, to conduct the search at any time of

the day or night.

                                          CONCLUSION

       62.      I submit that this affidavit supports probable cause for a warrant to search the

KHATER and TANIOS Devices described in Attachment A and to seize the items described in

Attachment B.

                                                  Respectfully submitted,

                                                  _____________________________
                                                  Riley Palmertree, Special Agent
                                                  Federal Bureau of Investigation


       Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on May 19, 2021

       _________________________________________
       ROBIN M. MERIWEATHER
       UNITED STATES MAGISTRATE JUDGE


                                                  45
